Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 01/26/2021.  Presently claims 15-28 are pending. New claims 29-31 have been added.

Response to Arguments
Drawings objections have been withdrawn based upon applicant’s amendments.
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments, however new have been presented based upon the Applicant’s amendments.
Applicant's arguments filed 01/26/2021 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., frame being movable into and out of the roller leveler independently of the lower leveling unit; the possibility of individually moving the upper leveling unit out of the leveler for inspection; and the upper leveling unit can be moved out from the leveler without completely leaving the leveler for inspection of this unit, in particular to easily remove individually the upper back-up roller blocks from above so that inspection of the ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Accordingly, this argument is not persuasive.

Applicant argued that the prior art of Quehen (US5758533A) does not disclose “frame of the upper leveling unit on which the bearing plates of the upper leveling rollers”. 
In response to this argument, Claims 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Quehen (US5758533A) in view of Rossini (US6354127B1);
The prior art of Rossini teaches: wherein the upper leveling rollers (fig.2: (14)) are supported at both ends in upper bearing plates (fig.2: (22)) and the lower leveling rollers (fig.2: (15)) are supported at both ends in lower bearing plates (fig.2: (23)) (col.3 lines 1-40), and 
at least several of the upper and lower leveling rollers are connected at one end to drive shafts (fig.2: (24) and (25)) of a drive device (fig.2: (18)) (col.3 lines 1-40), 
wherein the bearing plates (fig.3: (23)) of the upper leveling rollers (fig.3: (14)) are supported by the upper frame (fig.3: (12)) (col.4 lines 19-30).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Accordingly, this argument is not persuasive.

Applicant argued that the prior art of Quehen (US5758533A) does not disclose “the upper back-up roller blocks are supported”. 

In response to this argument; Quehen disclose the upper leveling unit having a frame (fig.2: (4)), which the upper back-up roller blocks are supported (fig.2: (5));
Accordingly, this argument is not persuasive.

Applicant argued that the prior art of Rossini (US6354127B1) does not disclose “the upper leveling unit can be moved out from the leveler; and a back-up roller block”.
In response to this argument; Claims 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Quehen (US5758533A) in view of Rossini (US6354127B1);

The prior art of Quehen disclose:a plurality of upper and lower back-up rollers (figs.1 and 2: (22) and (22’)) which serve to support the upper and lower leveling rollers (figs.1 and 2: (21) and (21’)), 
the upper and lower back-up rollers are supported in a plurality of upper back-up roller blocks (fig.4: (5)) and lower back-up roller blocks (fig.4: (5’));
 the upper leveling unit having a frame (fig.2: (4)), which the upper back-up roller blocks are supported (fig.2: (5)), said frame (fig.2: (4)) being moveable into and out of the roller leveler (fig.1 and col.9 lines 3-28).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-23 and 29-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the phrases “particularly" render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 16-23 and 29-30 rejected because they are depended on claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-20, 22-25, 27-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Quehen (US5758533A) in view of Rossini (US6354127B1).
Regarding claim 15, Quehen disclose a roller leveler for leveling stock to be leveled, practically strips and parts made of metal (abstract), comprising:
an upper roller frame (figs.1 and 2: (3)) , on which an upper leveling unit (fig.1: (2)) is arranged (col.6 lines1-; and 
a lower roller frame (figs.1 and 2: (3’)) having a machine bed (fig.1:14)), on which a lower leveling unit is arranged (fig.1: (2’));
wherein the upper roller frame (figs.1 and 2: (3)) is moveable upward and downward relative to the lower roller frame (figs.1 and 2: (3’)) by a plurality of hydraulic drives (fig.1: (15)), and 

a plurality of upper and lower back-up rollers (figs.1 and 2: (22) and (22’)) which serve to support the upper and lower leveling rollers (figs.1 and 2: (21) and (21’)), 
the upper and lower back-up rollers are supported in a plurality of upper back-up roller blocks (fig.4: (5)) and lower back-up roller blocks (fig.4: (5’)), 
the upper leveling unit having a frame (fig.2: (4)), which the upper back-up roller blocks are supported (fig.2: (5)), said frame (fig.2: (4)) being moveable into and out of the roller leveler (fig.1 and col.9 lines 3-28).
 
Quehen does not disclose the upper leveling rollers are supported at both ends in upper bearing plates and the lower leveling rollers are supported at both ends in lower bearing plates, 
and at least several of the upper and lower leveling rollers are connected at one end to drive shafts of a drive device and have ;
the upper leveling unit having the frame on which the bearing plates of the upper leveling rollers are supported;

Rossini teaches a roller leveler for leveling stock to be leveled (abstract), comprising: 
an upper frame (fig.3: (12)) on which a plurality of upper leveling rollers (figs.1-3: (14)) are arranged (col.3 lines 1-40); and 

wherein the upper roller frame is moveable upward (fig.4: arrow (38)) and downward relative to the lower roller frame by a plurality of drives (fig.6: (39)) (col.4 lines 19-30) , and 
wherein the upper leveling rollers (fig.2: (14)) are supported at both ends in upper bearing plates (fig.2: (22)) and the lower leveling rollers (fig.2: (15)) are supported at both ends in lower bearing plates (fig.2: (23)) (col.3 lines 1-40), and 
at least several of the upper and lower leveling rollers are connected at one end to drive shafts (fig.2: (24) and (25)) of a drive device (fig.2: (18)) (col.3 lines 1-40), 
wherein the bearing plates (fig.3: (23)) of the upper leveling rollers (fig.3: (14)) are supported by the upper frame (fig.3: (12)) (col.4 lines 19-30);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roller leveler of Quehen to have the upper leveling rollers are supported at both ends in upper bearing plates and the lower leveling rollers are supported at both ends in lower bearing plates, and at least several of the upper and lower leveling rollers are connected at one end to drive shafts of a drive device and have; thereby the upper leveling unit having the frame on which the bearing plates of the upper leveling rollers are supported as taught by Rossini, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 24, Quehen disclose a method for inspection, maintenance, and servicing, including cleaning, of the upper leveling rollers of a roller leveler machine for leveling stock to be leveled, the method (abstract, col.1 lines 2-4 and and col.1 lines col.7 lines 19-31) comprising:
(a) Providing an upper roller frame (figs.1 and 2: (3)) , on which an upper leveling unit (fig.1: (2)) is arranged (col.6 lines1-; and 
a lower roller frame (figs.1 and 2: (3’)) having a machine bed (fig.1:14)), on which a lower leveling unit is arranged (fig.1: (2’));
wherein the upper roller frame (figs.1 and 2: (3)) is moveable upward and downward relative to the lower roller frame (figs.1 and 2: (3’)) by a plurality of drives (fig.1: (15)), and 
the upper leveling unit comprises a plurality of upper leveling rollers (fig.2: (21)) and the lower leveling unit comprises a plurality of lower leveling rollers (fig.2:(21’)); 
a plurality of upper and lower back-up rollers (figs.1 and 2: (22) and (22’)) which serve to support the upper and lower leveling rollers (figs.1 and 2: (21) and (21’)), 
the upper and lower back-up rollers are supported in a plurality of upper back-up roller blocks (fig.4: (5)) and lower back-up roller blocks (fig.4: (5’)), 
the upper leveling unit having a frame (fig.2: (4)), which the back-up roller blocks are supported (fig.2: (5)), said frame (fig.2: (4)) being moveable into and out of the roller leveler (fig.1 and col.9 lines 3-28).
 
Quehen does not disclose the upper leveling rollers are supported at both ends in upper bearing plates and the lower leveling rollers are supported at both ends in lower bearing plates, 
and at least several of the upper and lower leveling rollers are connected at one end to drive shafts of a drive device and have ;
the upper leveling unit having the frame on which the bearing plates of the upper leveling rollers are supported;

Rossini teaches a roller leveler for leveling stock to be leveled (abstract), comprising: 
an upper frame (fig.3: (12)) on which a plurality of upper leveling rollers (figs.1-3: (14)) are arranged (col.3 lines 1-40); and 
a lower frame (fig.3: (31)) on which a plurality of lower leveling rollers (figs.1-3: (15)) are arranged;
wherein the upper roller frame is moveable upward (fig.4: arrow (38)) and downward relative to the lower roller frame by a plurality of drives (fig.6: (39)) (col.4 lines 19-30) , and 
wherein the upper leveling rollers (fig.2: (14)) are supported at both ends in upper bearing plates (fig.2: (22)) and the lower leveling rollers (fig.2: (15)) are supported at both ends in lower bearing plates (fig.2: (23)) (col.3 lines 1-40), and 
at least several of the upper and lower leveling rollers are connected at one end to drive shafts (fig.2: (24) and (25)) of a drive device (fig.2: (18)) (col.3 lines 1-40), 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roller leveler of Quehen to have the upper leveling rollers are supported at both ends in upper bearing plates and the lower leveling rollers are supported at both ends in lower bearing plates, and at least several of the upper and lower leveling rollers are connected at one end to drive shafts of a drive device and have; thereby the upper leveling unit having the frame on which the bearing plates of the upper leveling rollers are supported as taught by Rossini, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding steps of:
(b) moving the upper leveling unit out of the leveling machine;
(c) disconnecting the fastening of the forward bearing plate;
(d) connecting one or more of the upper back-up roller blocks to be lifted out to a lifting device;
(e) lifting out the one or more of the upper back-up roller blocks from the frame and possibly setting it or them down onto a suitable support surface;
(f) in case that more upper back-up roller blocks have to be lifted out to a lifting device than in first step (d);

(h) replacing the upper back-up roller blocks;
(i) fastening the forward bearing plate; and
(j) moving the upper leveling unit back into the leveling machine and coupling the leveling rollers to their drive device.
The steps b-j is the known routine procedure that used in the process of  maintenance any industrial processing machine and does not make any contribution over any prior arts and inherent disclosed by the prior arts of  Quehen in view of Rossini (Quehen: fig.1 and col.9 lines 3-28: after roll the frame to the position A, then verification and maintains of the organs and their possible replacement and obviously one having ordinary skill in art will use any clamping means to disassemble the organs such as the lifting assembly that teaches by Rossini in fig.9).


Regarding claim 16, Quehen disclose the frame of the upper leveling unit comprises at least two longitudinal rails which are connected to each other at both ends by transverse struts (fig.1 and col.9 lines 3-27).

Regarding claim 17, Quehen disclose the frame of the upper leveling unit can be moved almost completely out of the leveling machine and back into it again (fig.1 and col.9 lines 3-27).

Regarding claim 18 and 29, Quehen disclose the movement of the frame of the upper leveling unit is achieved by a drive, which drives a nonshiftable drive spindle, which engages with a nut connected to the frame (fig.1 and col.9 lines 3-27).

Rossini teaches the movement of the frame (figs.2 and 4: (12)) is achieved by a drive (fig.2: (39), by an electric motor, which drives a nonshiftable drive spindle (fig.2: the shaft and coupling (45)), which engages with a nut (fig.4: (42)) connected to the frame (col.4 lines (col.4 lines 26-36).
Therefore, modifying Quehen in view of Rossini teaches the limitations of claims18 and 29.

Regarding claim 19 and 25, Rossini teaches a positive, releasable coupling being provided, formed out of a sleeve element (figs.5 and 7: the sleeve between elements (22)) arranged on the associated drive shaft of the leveling rollers and a projecting neck element (figs.5 and 7: necks (24) and (25)) on the associated leveling roller, wherein the sleeve elements of the lower drive shafts are supported in a lower coupling bearing plate (fig.9: (33)), and the sleeve elements of the upper drive shafts are supported in an upper coupling bearing plate (fig.9: (32)) (col.3 lines 29-63).
And obviously in process of assembling the parts, using tools to be rotated under the pressure to coupling the parts. 

Regarding claim 20, Quehen disclose the leveling rollers are released from their connections by moving the frame of the upper leveling unit of the leveling machine .

Regarding claim 22, Quehen disclose the upper back-up roller blocks are supported on the frame of the upper leveling unit in floating fashion (col.7 lines 19-31: each girder (5) is independently suspended in the frame (4) to slide vertically inside its housing (45)).

Regarding claims 23 and 28, Quehen disclose a connecting device, an individual upper back-up roller block or simultaneously a plurality of upper back-up roller blocks can be lifted out and set back in again, wherein the connecting device can be configured as an anchor which can be inserted into the upper back-up roller block (fig.1 and col.9 lines 3-28: after roll the frame to the position A, then verification and maintains of the organs and their possible replacement and obviously one having ordinary skill in art will use any tools and clamping means to disassemble the organs and lifting them up such as the lifting assembly that teaches by  Rossini in fig.9).

Regarding claim 27, Quehen disclose before the removal of individual upper leveling rollers, at least one retainer is placed under the upper leveling rollers (fig.1 and col.9 lines 3-28: after roll the frame to the position A, then verification and maintains of the organs and their possible replacement and obviously one having ordinary skill in art will use place any retainer mean under the rollers before removal the rolls such as the retainer mean (31) that teaches by Rossini in fig.9).


Regarding claim 31, Quehen disclose said plurality of drives (fig.1: (15)) are hydraulic drives (col.6 lines 9-12).

Claims 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Quehen (US5758533A) in view of Rossini (US6354127B1) as applied to claim 19 above, and further in view of Yamamoto (US5660068A).

Regarding claims 21 and 30, Quehen in view of Rossini does not disclose the sleeve element comprises a groove, through which a beam, from a source can be conducted transversely to the axes of the leveling rollers to a receiving device, wherein, by the detection of the light beam by the receiving device, it is determined that an effective coupling exists between the leveling rollers and the drive shafts; and
Wherein the beam is a light beam.

Yamamoto disclose a roll exchange method (abstract), comprising:
Rolls (fig.11: (R1) and (R2)) mounted to a shaft (fig.11: (3A))
laser position detectors (fig.11: (149A)) mounted to the shaft (3A),
the laser position detectors are configured to align the shaft with rolls during the operation of exchanging the rolls (col.13 lines 19-45).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roller leveler of Quehen to .  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Quehen (US5758533A) in view of Rossini (US6354127B1) as applied to claim 25 above, and further in view of Yamamoto (US5660068A).

Regarding claim 26, Quehen in view of Rossini does not disclose a light barrier verifies that all of the leveling rollers are properly coupled.

Yamamoto disclose a roll exchange method (abstract), comprising:
Rolls (fig.11: (R1) and (R2)) mounted to a shaft (fig.11: (3A))
laser position detectors (fig.11: (149A)) mounted to the shaft (3A),
the laser position detectors are configured to align the shaft with rolls during the operation of exchanging the rolls (col.13 lines 19-45).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roller leveler of Quehen to have laser position detectors are configured to align the shaft with rolls as taught by .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725